            Case 3:19-mj-00061-UNA       Document 5     06/27/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


IN THE MATTER OF THE SEARCH OF               :
GOLD SAMSUNG CELL PHONE, IMEI:               :   CASE. NO. 19-mj-61
354255096762283; FCC A3LSMJ737P;             :
CURRENTLY IN THE CUSTODY OF                  :       UNDER SEAL
THE EAST BATON ROUGE PARISH                  :
SHERIFF’S OFFICE, BATON ROUGE, LA            :


                                        ORDER

      Considering the United States’ Motion to Unseal Application and Affidavit for Search

Warrant, Search Warrant, and Search Warrant Return,

      IT IS ORDERED that the Application and Affidavit for Search Warrant, the

accompanying attachments, the Search Warrant, and the Search Warrant Return, are hereby

unsealed.

      Signed in Baton Rouge, Louisiana, on June 27, 2019.


                                         S
                                         ERIN WILDER-DOOMES
                                         UNITED STATES MAGISTRATE JUDGE
